Following eleven days of hearing, the Department of Public Utilities (department) ordered the suspension for 120 days of the certificate of public convenience and necessity which authorized the plaintiff (doing business as Ellery Garage) to tow illegally parked cars. The department found violation of its own regulations, violations of G. L. c. 159B, §§ 3 (a) and 3 (b), in that the plaintiff was unfit to perform towing services, and violation of St. 1961, c. 351, as amended by St. 1970, c. 221, in the towing of trespassers from private property in Boston without police authorization, the imposition of improper charges to owners, and the towing of cars to a location outside the city of Boston. There was no error. On the evidence presented it was open to the department to find a shocking abuse of the public at the hands of the certificate holder. The plaintiffs claims on appeal, *849constitutional and otherwise, are wholly without merit. A final decree is to be entered affirming the decision of the department. The department is to have double costs of this appeal.
Robert F. Collins for the plaintiff.
Jeffrey J. Binder, Assistant Attorney General, for the Department of Public Utilities.

So ordered.